UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7183


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN RICHARD ELINSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:14-cr-00431-LMB-1; 1:16-cv-00065-LMB)


Submitted:   January 26, 2017             Decided:   February 1, 2017


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Richard Elinski, Appellant Pro Se. Matthew John Gardner,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Richard Elinski seeks to appeal the district court’s

order denying relief on his motion to amend his 28 U.S.C. § 2255

(2012) motion.      Elinski’s original § 2255 motion was dismissed

by the district court on February 5, 2016, and his motion to

amend was filed on June 2, 2016, after this court had dismissed

the appeal of the original motion.                Because Elinski’s § 2255

motion was no longer pending before the district court, we find

no error by the district court in denying Elinski’s motion to

amend.     See United States v. Craycraft, 167 F.3d 451, 457 n.6

(8th Cir. 1999) (noting that the civil rules apply to § 2255

actions and that motions to amend are reviewed under Fed. R.

Civ. P. 15 for an abuse of discretion).                  Accordingly, we deny

leave to proceed in forma pauperis, deny Elinski’s motion to

submit evidence in support of appeal and expand the record, deny

a   certificate    of    appealability,     and   dismiss     the     appeal.      We

dispense    with    oral     argument   because        the    facts     and     legal

contentions   are       adequately   presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                        2